Per Curiam.
Cubberly filed, in the Grant Common Pleas, his complaint, in three paragraphs, on two promissory notes and an account. The notes, and a bill of particulars, were filed with the complaint. The notes^and account were against one Stebbens. He affidavit that the notes and account wers that he confessed judgment on them no^ creditors, &c.
The Court rendered the judgment.-
Stebbens then appealed to this Court, alj error, that the notes are not set out in the refers to § 384, 2 R. S. p. 124.
We think that section applies only to cases where no complaint, containing a copy of the cause of action, or accompanied by the cause, is filed. In such case, the judgment, to bar another action for the same cause, should contain the statement provided for in that section. Here, the complaint supplies it.
The judgment is affirmed with 10 per cent, damages and costs.